DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed December 8, 2021.  Claims 1, 2, 4-6, 9, and 13 are currently amended.  Claims 15-25 are newly added.  Claims 3, 7, and 10-12 have been canceled.  Claims 1, 2, 4-6, 8, 9, and 13-25 are pending review in this correspondence.

Drawings
The drawings were received on December 8, 2021.  These drawings are acceptable.

Specification
The amended specification was received on December 8, 2021.  These amendments are acceptable.

Response to Amendment
	Objection to claims 1 and 9 for various informalities are withdrawn in view of applicant’s claim amendments.
	Rejection of claims 1, 8, 13, and 14 as being anticipated by Ito et al (US 2017/0131315 A1) is withdrawn in view of applicant’s claim amendments.

Allowable Subject Matter
Claims 1, 2, 4-6, 8, 9, and 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the positioning assemblies of claims 1 and 16, specifically wherein: 
the coupling arrangement includes:
a first element provided on the base part, wherein the first element comprises a first linear drive surface provided on the base part in the longitudinal direction, facing in a transverse direction; 
a second element provided on the holder part, wherein the second element comprises a second linear drive surface provided on the holder part in the longitudinal direction, facing the first linear drive surface, and;
a third element provided on the slide link, wherein the third element is formed by at least one drive wheel provided on the slide having a rotation axis in a direction perpendicular to the transverse direction and the longitudinal direction, arranged such that a circumferential drive surface simultaneously engages the first linear drive surface on the base part and the second linear drive surface on the holder part, where the first, second, and third elements of the coupling arrangement are configured to engage with each other such that linear displacement of the slide link relative to the base part in one direction causes linear displacement of the older part relative to the slide link in the same linear direction (claim 1); and
the coupling arrangement includes:
a first element provided on the base part, wherein the first element comprises first and second pulley sheaves arranged at first and second longitudinal end regions of the base part, the pulley sheaves having a rotation axis extending in a perpendicular direction;
a second element provided on the holder part, wherein the second element comprises a belt element having first and second ends which are fixedly attached to the holder part; and
a third element provided on the slide link, wherein the third element comprises third and fourth pulley sheaves provided on the slide link and spaced in the longitudinal direction from each other, wherein the belt element between the first and second ends thereof is looped around the third pulley sheave on the slide link, followed by the first pulley sheave on the base part, followed by the second pulley sheave on the base part and then around the fourth pulley sheave on the slide link, wherein
the first, second, and third elements of the coupling arrangement are configured to engage with each other such that linear displacement of the slide link relative to the base part in one direction causes linear displacement of the holder part relative to the slide link the same linear direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        January 1, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796